Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This is a response to papers filed on July 26, 2021.   Claims 118, 127, and 128 have been amended.   Claims 1-117, 126 and 131 have been canceled.  No claim has been newly added.  Accordingly, claims 118-125 and 127-130 are pending in the application and under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 07/26/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements are fully considered by the examiner. A signed copy of form 1449 is enclosed herewith. 

Claim Rejections –pre-AIA  35 U.S.C. 112 – Scope Enablement 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 118-125 and 127-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cardiovascular disease or injury in mice by orally administering a composition comprising an aqueous component comprising dissolved Xe gas, a portion of the Xe gas being encapsulated with a water-soluble polymer, wherein the water-soluble polymer comprises alpha-cyclodextrin, beta-cyclodextrin, and/or gamma-cyclodextrin, does not reasonably provide enablement for treating cardiovascular disease or injury a subject including human. The specification does not enable practice the invention commensurate in scope with these claims.
This rejection is based on the absence of an enabling disclosure for the method of treating cardiovascular disease or injury in a subject including a human subject by orally administering a composition comprising an aqueous component comprising dissolved Xe gas, a portion of the Xe gas being encapsulated with a water-soluble polymer comprises alpha-cyclodextrin, beta-cyclodextrin, and/or gamma-cyclodextrin.
When given the broadest reasonable interpretation, in view of the as filed specification, the claims encompass a method of treating cardiovascular disease or injury in a subject by orally administering a composition comprising a substantially an aqueous component comprising dissolved Xe gas. 
The term “a subject” in claim 1 is given the broadest reasonable interpretation: encompassing an animal (e.g. mice and rats) and a human (regardless of age or gender).  
The water-soluble polymer, alpha-cyclodextrin, beta-cyclodextrin, and/or gamma-cyclodextrin is interpreted as not limited to native form of cyclodextrin, but also including nano-sponges or any other forms.  
The term “treating or treat or treatment” implies reducing the risk of any form of cardiovascular disease or injury in any human individual. That is orally administering an aqueous component comprising dissolved Xe gas to any individual including human with the risk of cardiovascular disease or injury and resulting in a sustained reduction of such risk for an indefinite period of time.  However, the specification does not provide an enabling disclosure for methods of treating cardiovascular disease or injury in human being. 
In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
	As taught by Houser et al, (“Houser”, titled Animal model of heart failure, attached non-patent literature), heart failure (HF or heart attack) is a leading cause of morbidity and mortality in the United States (left-hand col. of 1st para. on page 131). HF is a clinical syndrome with primary symptoms including dyspnea, fatigue, exercise intolerance, and retention of fluid in the lungs and peripheral tissues (left-hand col. of 2nd para. on page 131).  Houser teaches that, although numerous animal models are available for use, there are inadequate standards for what clinical features should be present in these models, and the presence or absence of the HF phenotype is often not documented (left-hand col. of 1st  para. on page 132).  Houser cautions that animal models are often developed on a defined genetic background that does not reflect the diversity of human populations, which can result in a variety of phenotypes from the same th full para. of right-hand col. on page 139).
In addition, as evidenced by Huntjens (of record), a few technical limitations had to be overcome to address the underlying research question on the correlation between drug effect in vivo and in vitro, within and between species.  Huntjens have developed a population PK model to infer drug exposure at the sampling times in these experiments given that in vivo experiments cannot be performed in conjunction with simultaneous PK sampling (1st para. of right-hand column of page 402). 
	The specification discloses preparation of Xe-rich-water in water and caging with hydroxypropyl-beta-cyclodextrin (hp-beta-CD) in water (see [00157] on page 49 of the specification as filed).  The specification also discloses the animals used are mice (see [00159] on page 49; [00169] on page 52, and [00174] on page 53 of the specification as filed). The specification shows data from initial studies demonstrated that the inclusion of Xenon into 20 cyclodextrin (hp-beta-CD) is highly related to pressure (FIG. 10C) and temperature (FIG. 10D).  No other species of animal is tested, let alone human trials.  Therefore, the results of mice studies may not be extended to other species of subject and particularly, a sustained risk reduction for getting a cardiovascular disease or injury in patients for an indefinite period of time.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for administering an aqueous component comprising dissolved Xe gas to mice resulting in a beneficial effects of oral Xe delivery for cardiovascular ther species of animal including human individual with the risk of cardiovascular disease or injury and resulting in a sustained reduction of such risk for an indefinite period of time.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to treat cardiovascular disease or injury in other species, particularly in any human as claimed in the instant application.
Therefore, in view of the art recognized high level of unpredictability treatment of cardiovascular disease or injury in a human subject, particularly the correlation between the in vitro and in vivo data, and the large quantity of research required to define the unpredictable variables, and the lack of guidance provided in the specification regarding a patients, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 118-125 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Esencan et al (“Esencan”, non-patent literature, Medical gas research, vol. 3, No. 4, 2013) in view of Dingley et al. (“Dingley”, WO 2002/45721 A1; published June 13) and Spencer (EP 0587869 B1, published May 7, 1997).
Applicant claims a method for treating cardiovascular disease or injury in a subject, comprising orally administering to the subject a composition comprising an aqueous component comprising dissolved Xe gas, a portion of the Xe gas being encapsulated with a water-soluble polymer, wherein the water-soluble polymer comprises alpha-cyclodextrin, beta-cyclodextrin or gamma-cyclodextrin. 
In addition, claim 118 of the instant application uses open-ended preamble “comprising”.  Thus, it allows for the presence of unrecited steps or components.
Esencan is directed to Xenon in medical area (title).  Esencan summaries Xenon’s applications (Figure 1, p. 2/11) and links the neuroprotective role of xenon to cardiac arrest (CA, synonym heart failure), which is one of the major causes of death in both United States and Europe (left-hand column on page 2 of 11 and Figure 2 on p. 3/11, read on the limitations of cardiovascular disease and heart failure in the instant claim 119).  Esencan teaches that recent in vivo studies on sub-anesthetic dosage of Xenon with 50% concentration has promising results against neonatal hypoxia-ischemia, CA induced cerebral ischemia and neurobehavioral dysfunction caused by brain insult (1st para. of left-hand col. on page 3 of 11 and Figure 2 on p. 3/11, read on the limitations of cardiovascular disease and heart failure in the instant claims 119 and 127-128).  Esencan indicates that Xenon is an ideal gas for this model with its cardiovascular stability and myocardial protection property, as well as its rapid induction rate through blood–brain-barrier (right-hand column on page 3 of 11, implying safety of Xe).  neuro and myocardia protective profile, non-toxic chemical properties, nature friendly feature and efficacy in hypoxia-ischemia treatment combined with hypothermia makes it an ideal candidate for innovations in medical gas field (bridging para. on page 8 of 11). 
While the benefit of Xe in medical uses,  Esencan does not expressly teach a formulation containing cyclodextrin nor being administered orally.  These deficiencies are cured by Dingley  and Spencer, respectively. 
Dingley is directed to a noble gas complexes (title).  Dingley teaches that a complex including a noble gas, xenon, and an encapsulating agent for use as an infusion agent (claim 16 of Dingley and lines 6-7 of page 2/23, readable on the limitation of xenon in the instant claim 118).  Dingley also teaches that the encapsulating agent is a soluble Cyclodextrin (CD) polymer including α-, β- or γ- cyclodextrin or a derivative thereof (claim 8 of Dingley and lines 3-7 of page 8/23, readable on the limitations of the water-soluble polymer in the instant claim 118 and species of CD in the instant claims 121-122).  Dingley indicates that the formation of inclusion complexes between Xe and α-cyclodextrin is acknowledged in the state of art (lines 30-35 of page 4/23) and Xe/α-cyclodextrin complex in water is known (lines 30-32 of page 3/23, read on the limitation of aqueous component and solution in the instant claims 118); the ionic class of derivatives (anionic species like sulfo-butyl ether with various possible degree of substitution) encapsulating agents for parenteral administration (lines 10-13 of page 15/23, read on the limitation of detergent in the instant claim 124).  Additionally, Dingley summarizes the characteristics of the three CDs, gamma-cyclodextrin being the most soluble one in water (page 14/23, read on the species of CD in the instant claims 121 and 122).  Dingley states that that the magnitude of binding depends on several factors, e.g. charge of the guest, co-included solvent, temperature, etc. Among these factors, the size and geometry of the guest are the most important.  Furthermore, Dingley teaches that the use of highly-soluble chemically-modified cyclodextrins enables the use of not only Xe but also Kr for anesthetic or therapeutic purposes without a respiratory delivery system (suggesting other formulations, e.g. infusion).
Spencer is directed to method of improving the aroma and flavor of stored beverages and edible oils Pharmaceutical excipients (title).  Spencer teaches that the method entails contacting the beverages (oral dosage) or edible oils during at least a portion of processing or storage thereof with noble gas, mixture of noble gases (the 3rd para. under the heading of Summary of the invention on page 4, implying orally administering in the instant claim 118).   Spencer indicates that the term “noble gas” means Kr, Ar, Ne or Xe (the 2rn para. under the heading of II on page 14, read on the limitation of Xe in the instant claim 118).  Spencer also teaches that Xe is the most efficient gas.  Among suitable mixes are the Ne/He mix comprising about 50% of each, and the Kr/Xe mix comprising about 5-10% vol. Xe and about 90-95% vol. Kr with small amount other gases (the 3rd full para. of page 15).  Spencer further teaches that the beverage being citrus fruit juice, orange juice and beer (claims 2-4 of Spencer, implying vitamin C, read on the limitation of vitamin and other excipients in the instant claim 125). 
It would have been obvious for one of ordinary skill in the art, at the time when the claimed invention made, to choose orally administering cyclodextrin-encapsulated xenon to treat 
In conclusion, combination of the teachings Esencan, Dingley, and Spencer would have been combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)(A)), especially absent evidence to the contrary. 
Regarding the specific concentration of Xe in claim 120, the type of cyclodextrin in claims 121-122, and the amount of cyclodextrin in claims 123, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Esencan teaches that the amount of Xenon is ranging from 20% to 70%, Dingley teaches the properties (e.g. solubility in water) of CD, both for medical use.  Thus, discovering the optimum CD and workable ranges by routine experimentation, based on the properties of CDs and the solubility of Xenon, would have been obvious.
Claims 127-130 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Esencan et al (“Esencan”, non-patent literature, Medical gas research, vol. 3, No. 4, 2013) in view of Dingley et al. (“Dingley”, WO 2002/45721 A1; published June 13) and Spencer (EP 0587869 B1, published May 7, 1997) in further view of Badimon et al (“Badimon”, non-patent literature, European Heart Journal: Acute Cardiovascular Care; vol. 1(1); pp 60–74, 2012).
Badimon is directed to Atherosclerosis, platelets and thrombosis in acute ischemic heart disease (title).  Badimon indicates that atherosclerosis is the underlying reason for nearly all causes of coronary artery disease and peripheral arterial disease and many cases of stroke (abstract).  Badimon teaches that atherosclerosis is a systemic inflammatory process characterised by the accumulation of lipids and macrophages/lymphocytes within the intima of large arteries (abstract). Badimon also teaches that atherosclerosis is a diffuse pathological process that involves structural changes in the intima and media of arterial vessels mainly driven by cholesterol accumulation, inflammatory cell infiltration and VSMC migration (Conclusion, the last para. on page 68, implying the limitations or diseases in the instant claim 127-129).   
Regarding the limitation of providing reduced blood pressure in claim 130, it is considered inherent property of xenon gas. Once xenon-CD composition is administered to a subject, the same gas would necessarily exhibit the same property.  See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In conclusion, the invention as a whole, are unpatentable under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments filed 07/26/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
in combination, (1) fails to provide motivation to use xenon to treat cardiovascular disease and (2) fail to provide any reasonable expectation of success that treatment of cardiovascular disease or injury could be achieved by administration of xenon, much less by oral administration.
Applicant also argues that No evidence that Xenon, administered orally, will reach the bloodstream.  It is believed that intravenous administration of a cyclodextrin-encapsulated xenon taught by Dingley reach the bloodstream.  No evidence that Xenon has beneficial effects on the cardiovascular system; No evidence that Xenon that Xenon, administered orally, will reach the bloodstream. The only reference that even remotely suggests that xenon has any effect on the cardiovascular system is Esencan. 
In response to above arguments, the examiner disagrees with the applicant for at least the following reasons:
1. It is believed that an examiner is a fact-finder.  The facts in teachings of Esencan, Dingley, Spencer, and Badimon have been discussed in the rejection.  Applicants have the burden to show that this, in fact, is not the case.  In addition, Baumert, et al (WO 0222141, published 03/21/2002) in relevant prior art section in last office action provided further evidence that that xenon (Xe) is used as a cardiovascular, hypertensive, sedative or analgesic medicament. 
2. It is noted that applicant agrees Esencan suggesting that xenon has some effect on the cardiovascular system, which is sufficient to meet the requirement of prior art: teaching or suggesting for the obvious rejection.  
oral delivery. However, the rejection is based upon the combination of the references.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). 
The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). In this case, the court would have found that Dingley would not have deterred one of ordinary skill in the art from using the xenon-cyclodextrin complex for oral delivery. 
For these reasons, the claims are obvious over the cited references.

CONCLUSION
No claim is allowed. 

CONTACT INFORMATION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617